Citation Nr: 1518292	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  08-08 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include degenerative disc disease. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1954 to March 1957 and from June 1960 to May 1977.  Service in the Republic of Vietnam and receipt of the Combat Infantryman Badge and the Parachutist Badge are indicated by the record. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Board's March 2010 decision reopened the Veteran's claim and remanded the matter for additional development. 

The Veteran's claim was remanded again by the Board in October 2010, May 2012, June 2014, and October 2014. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's cervical spine disability, to include degenerative disc disease, did not manifest during service or within one year of separation from service, and is not attributable to an event or injury in service.  


CONCLUSION OF LAW

Service connection for a cervical spine disability, to include degenerative disc disease, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107  (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  While he did not receive complete notice prior to the initial rating decision, an August 2011 letter provided certain essential notice prior to the readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  This letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the appellant of disability rating and effective date criteria.  After the appellant and his representative responded and further development was completed, the RO readjudicated the matter in supplemental statements of the case (SSOCs) issued in January 2012, December 2012, September 2014, and February 2015.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

VA has also complied with its duty to assist with the development of evidence under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The Veteran has not identified any evidence that remains outstanding.

Regarding whether there was substantial compliance with the Board's remands, the March 2010 and October 2010 remands were primarily for the purpose of obtaining records, to include Veteran's service treatment records.  The requested records were obtained to the extent possible.  During the pendency of the Veteran's appeal, the Veteran's claims folder went missing.  The missing volume was obtained and associated with the Veteran's claims folder pursuant to the Board's remands.  In the May 2012, June 2014, and October 2014 remands, the Board requested a medical opinion.  In November 2014, a VA examiner completed all necessary review of the Veteran's claims file, and provided the information requested by the May 2012, June 2014, and October 2014 Board remands.  Therefore, the VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appeal was most recently readjudicated by a February 2015 SSOC.  The Board thus concludes that there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection

The Veteran is seeking entitlement to service connection for a cervical spine disability, to include degenerative disc disease, which he attributes the onset to a helicopter mission while stationed in Germany, in which he jumped out of the helicopter before touchdown and immediately felt severe and incapacitating back pain. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 
13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis, as a chronic disease, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition listed as a chronic disease in § 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336.

In the instant case, there is medical evidence demonstrating that the Veteran has a cervical spine disability.  On March 2006 QTC VA contract examination, the Veteran was diagnosed with degenerative disc disease of the cervical spine.  Therefore, the first element of service connection is met. 

With respect to the question of whether there was an inservice disease or injury, the Board notes that in the Veteran's August 2006 Notice of Disagreement, the Veteran stated that: " I suffered from these conditions [cervical spine disability, to include degenerative disc disease] while serving on active duty and continue to suffer from them to the present day."  

In May 1967, September 1977, November 1977, and January 2012 treatment records, the Veteran alleged that his cervical spine disability was due to jumping out of a helicopter before the helicopter landed while stationed in Germany.  Specifically, a May 1967 service orthopedic consultant exam states that the Veteran said  he "has had a catch in his upper back on the left side for about the last three years" and that this first occurred after jumping out of a helicopter in Germany.  However, the May 1967 service treatment record notes that the Veteran had "full range of motion of the thoracic spine, both shoulders and neck."  The concluding assessment was that "there was no significant orthopaedic disease at this time."  The Veteran complained of recurrent back pain again in his May 1977 separation medical history.  

In addition, in his March 2008 Substantive Appeal, the Veteran stated that he served as a paratrooper and had several hard landings while serving in Vietnam which resulted in back injuries.

Due consideration must be given to the places, types and circumstances of the Veteran's service. 38 U.S.C.A. §§ 1154(a) (West 2014).  In this case, the Veteran's DD Form 214 confirms that he received a Parachutist Badge, Combat Infantryman Badge, and his service treatment records document in-service complaints for his upper back pain.  Therefore, as he is a combat Veteran and his lay statements are consistent with the circumstances, conditions, and hardships of his service, his lay statements are sufficient proof that he experienced in-service events in Vietnam regarding his cervical spine. 38 U.S.C.A. § 1154(b)  (West 2014).  Also, the Board finds the Veteran's statements regarding the parachute jump in Germany, which did not occur during combat, to be competent and credible as this incident is consistent with the circumstance of his service which include parachute jumps.  The Board therefore finds that the second element of service connection is met because the evidence shows an event in service.  

What remains to be established is that the Veteran's current cervical spine disability, to include degenerative disc disease, is related to his parachuting jumps in-service, including the incident noted in 1967.  

Multiple medical opinions address this question.  When evaluating the evidence of record, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Although the Board may appropriately favor the opinion of one competent medical authority over another, see Wensch v. Principi, 15 Vet. App. 362, 367 (2001), it must consider and weigh all medical evidence, keeping in mind the command of Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), that the benefit of the doubt in resolving such issues shall be given to the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board notes there are multiple pieces of lay and medical evidence regarding the Veteran's low back disability.  This low back issue has been decided and is no longer before the Board, so the evidence specifically related to the low back will not be further discussed. 

On June 2012 VA examination, the physician noted that the Veteran stated that he was airborne trained and that he injured his neck.  The physician found "that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury."  The physician found "no documentation of any cervical spine injury or disease during the veteran's active service in the C-file.  The veteran was vague about the injury he describes in jump school."  The Board finds that physician's opinion is inadequate because he did not consider the Veteran's service treatment records related to the helicopter incident. 

In July 2014, an addendum medical opinion was obtained from VA physician, Dr. J.K., which assessed the Veteran's cervical spine disability.  Dr. J.K.'s opinion found that the Veteran's claimed cervical spine disability was less likely than not related to the Veteran's service.  However, the October 2014 Board remand found that the VA examiner's opinion was inadequate and that it did not comply with the June 2014 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board noted that it was not clear from the examination report that the examiner had considered all of the Veteran's treatment records and in-service complaints as requested by the June 2014 Board remand. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, in order to address this insufficiency, in the Board's October 2014 remand, the Board requested another medical opinion from Dr. J.K. 

In November 2014, Dr. J.K. thoroughly reviewed the Veteran's file as shown by the layout of the evidence in his opinion (dated entries from the Veteran's service and VA treatment records).  His opinion discussed what happened in-service and post-service.  It specifically addressed the Board's October 2014 remand. 

In his November 2014 addendum opinion, Dr. J.K. opined that he could not conclude that the Veteran's cervical spine disability was a consequence of his military service.  He stated: "In sum, the veteran's in-service helicopter event appears to have been associated with a low back (extending perhaps to the upper back) pain, but no neck/cervical spine issue was evident or appears related.  The incidental finding of asymptomatic cervical degenerative disease discovered at age 69 is not a compelling finding as to the relationship to a highly remote (e.g. 1964) incident with intervening quiescence and is more likely than not related to natural/age related status."  Dr. J.K. concluded that "the claimed cervical spine disability was/is less likely than not incurred-in or caused-by the claimed in-service helicopter event or other apparent service provocateur." 

The Board places substantial weight on this probative opinion.  The opinion addresses the pertinent question at hand, describes the disability in sufficient detail, and thoroughly explains the reasoning for the conclusions reached, thus, allowing the Board to make a fully informed evaluation of the underlying medical issues.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (providing that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against any contrary opinions).  The Board notes that Dr. J.K.'s opinion reflects one inconsistency; he states in his opinion that the incident occurred in 1964, but the date that the incident occurred was 1967.  In the same opinion, prior to that statement, Dr. J.K. listed the date of the incident as 1967 in his discussion of his review of the Veteran's records.  The Board finds that this small inconsistency with the record does not decrease the probative value of Dr. J.K.'s opinion as the rest of the opinion reflects Dr. J.K.'s knowledge of when the in-service incident occurred.  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (stating that a VA examination report "must be read as a whole" to determine an examiner's rationale).  Further, the opinion reflects that pertinent evidence, including in-service treatment records and lay statements of record, was considered in reaching the medical conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  

The Board has also considered whether presumptive service connection for arthritis as a chronic disease is warranted in the instant case.  Although the Veteran has indicated that he experienced symptoms of pain in his upper back on his left side during service and after his service discharge, the evidence of record fails to establish that he had arthritis to a compensable level within one year of his separation from service.  The first evidence that shows treatment for a cervical spine disability was in May 1991, when the Veteran was admitted to the University Hospital in Augusta, Georgia for removal of a herniated cervical disc.  This treatment occurred over fourteen years after the Veteran's service discharge; arthritis was not diagnosed at that time.  Hence, the criteria for presumptive service connection for the cervical spine disability as a chronic disease have not been satisfied.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Furthermore, although the Veteran alleged that he has had a cervical spine disability since service, there was no condition noted in service that was indicative of a cervical spine disability; thus, it is not necessary to further address the evidence regarding continuity of symptomatology.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1339.  Notably, even if there was a condition noted in service that was indicative of a cervical spine disability, medical expertise would be required to relate the Veteran's present arthritis etiologically to his post-service symptoms, since this determination is not one that is capable of observation by a lay person.  See Savage v. Gober, 10 Vet. App. 488, 497-98 (1997); Walker, 708 F.3d at 1336, 1340 n.5.  As explained above, the probative medical evidence of record clearly reaches the conclusion that the Veteran's current cervical spine disability is unrelated to anything that occurred during service, even when considering the Veteran's continuity of symptomatology of back pain.

There is no other evidence in the record indicating a relationship between the Veteran's service and his current cervical spine disability.  Hence, a preponderance of the evidence is against this theory of entitlement, and the claim must be denied.  


ORDER

Service connection for a cervical spine disability, to include degenerative disc disease, is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


